 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:15-cr-00188-TLN-KJN-1
12                      Respondent,
13          v.                                        ORDER
14   JARRAIL LAMONT SMITH,
15                      Movant.
16

17          Movant Jarrail Lamont is a federal prisoner proceeding pro se. On November 29, 2019,

18   Movant filed a Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255. (ECF

19   No. 38.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

20   636(b)(1)(B) and Local Rule 302.

21          On May 10, 2019, Respondent filed a Motion to Dismiss and Response to Defendant’s

22   Motion to Vacate His Sentence. (ECF No. 49.) On June 20, 2019, the magistrate judge issued an

23   Order to Show Cause, directing Movant to show cause why his failure to oppose Respondent’s

24   Motion to Dismiss should not be deemed a waiver of any opposition to the granting of the

25   motion. (ECF No. 50.) Movant did not file any opposition to Respondent’s Motion.

26          On August 09, 2019, the magistrate judge filed findings and recommendations herein

27   which were served on all parties and which contained notice to all parties that any objections to

28   the findings and recommendations were to be filed within fourteen days. (ECF No. 51.) Neither
                                                      1
 1   party has filed objections to the findings and recommendations.

 2              Where, as here, neither party contests the proposed findings of fact, the Court presumes

 3   they are correct. See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate

 4   judge’s conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist.,

 5   708 F.2d 452, 454 (9th Cir. 1983). Having reviewed the file, the Court finds the findings and

 6   recommendations to be supported by the record and by the magistrate judge’s analysis.

 7              Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 8   considered whether to issue a certificate of appealability. Before Movant can appeal this

 9   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

10   Where the petition is denied on the merits, a certificate of appealability may issue under 28

11   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

12   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

13   appealability indicating which issues satisfy the required showing or must state the reasons why

14   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

15   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

16   jurists of reason would find it debatable whether the district court was correct in its procedural

17   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

18   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

19   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)). For the reasons

20   set forth in the magistrate judge’s Findings and Recommendations (ECF No. 51), the Court finds
21   that issuance of a certificate of appealability is not warranted in this case.

22              Accordingly, IT IS HEREBY ORDERED that:

23              1. The Findings and Recommendations, filed August 09, 2019 (ECF No. 51), are adopted

24   in full;

25              2. Respondent’s Motion to Dismiss (ECF No. 49) is GRANTED;

26              3. Movant’s Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255
27   (ECF No. 38) is DENIED as untimely;

28   ///
                                                         2
 1          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

 2   § 2253; and

 3          5. The Clerk of the Court is directed to close the companion civil case, No. 2:18-cv-

 4   03098-TLN, and to enter judgment.

 5          IT IS SO ORDERED.

 6   Dated: October 1, 2019

 7

 8

 9                                       Troy L. Nunley
                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
